Citation Nr: 1402941	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to September 1959.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran also appealed the denials of entitlement to service connection for cold injury of the bilateral upper and lower extremities, but these claims were granted in an October 2013 rating decision.  Therefore, the Board does not have jurisdiction over those issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claimed stressors do not indicate fear of hostile or terrorist activity and they are not shown to support a diagnosis of PTSD by a VA psychologist. 

2. The Veteran's claimed in-service stressors are not verified. 

2. The most probative evidence of record does not establish a currently diagnosed disability of PTSD or any acquired psychiatric disorder.



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was issued a VCAA notification letter in November 2008, prior to the initial unfavorable AOJ decision issued in July 2009.  

The pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of about disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records and the report of a September 2013 VA psychiatric examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  Thereafter, the examiner provided a diagnostic assessment and opinion supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Law and Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology applicable only for chronic diseases listed in section 38 C.F.R. § 3.309(a)).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran has reported combat-related stressors including when an enemy soldier got loose and knocked his teeth out with another soldier's rifle.  He also reported losing teeth when a fight broke out with members of the Italian military and Korean civilians.  Further, at his VA examination, the Veteran indicated that he participated in the Second Landing at Inchon, that there were some casualties from shelling, and that he lost some individuals to whom he was close.  

It was determined by the RO that there was insufficient information to allow for verification of the stressors.  The Board observes that the Veteran has been inconsistent in his report of his stressors.  Further, service dental records show that the Veteran was missing some teeth at enlistment and that he had some of the same teeth along with a few others replaced with dentures in June 1953.  However, service treatment records, including dental records, do not reflect that the Veteran lost teeth in a physical altercation.  

Moreover, at the June 2013 VA examination, the Veteran reported that when losing someone close in Korea, "you get over it in a couple of days."  The Veteran has not reported that he experienced fear due to experiencing or perceiving actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Therefore, lay evidence alone is insufficient to establish the occurrence of the Veteran's claimed stressors.  Consequently, the Veteran does not have a verified in-service stressor.  

Moreover, the Veteran does not have a diagnosis of PTSD, or in fact, of any acquired psychiatric disorder.  The June 2013 VA examiner stated that the Veteran reported no significant clinical anxiety.  He indicated that he discerned no symptoms that qualified for a diagnosis under DSM-IV.  See 38 C.F.R. § 4.125.  
Additionally, the Veteran has not identified any psychiatric treatment, and there is no other medical evidence in the claims file that reveals a diagnosis of an acquired psychiatric disorder.  

Thus, the only evidence that the Veteran has a diagnosis of PTSD that is a result of in-service stressors is the Veteran's own statements.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to his symptoms, and the Board notes that he stated in October 2013 that the VA examiner did not get why he is so stressed out.  However, while the Veteran is competent to say he feels stressed out, such a symptom does not establish a diagnosis of PTSD, or other acquired psychiatric disorder.  Such diagnoses must meet the criteria under the DSM-IV and, therefore, need to be determined by the appropriate mental health professional.  The Veteran has not been shown to have had the requisite medical training to make such a determination.  Consequently, the Board determines that the Veteran does not have a current mental health disability for which service connection may be established.  Absent competent evidence of a diagnosis of a current acquired psychiatric disability, including PTSD, service connection must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The Board's review of the record indicates that a remand is necessary for the Veteran's hearing loss and tinnitus claims.  The Board finds that the September 2013 VA audiology examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner stated that the Veteran's test results were invalid and unreliable, and therefore were not reported.  The Board notes that a June 2005 letter from a private audiologist reports diagnoses of sensorineural hearing loss and tinnitus.  This letter also relates the hearing loss to the Veteran's military service, but indicates that the tinnitus was both caused by the bilateral hearing loss and by noise exposure in service.  The September 2013 VA examiner did not provide an etiological opinion for these disabilities noted of record.  Thus, the Board determines that a remand is necessary so that the Veteran may be afforded another VA audiological examination to determine the etiology of his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record, to include the June 2005 private audiologist's statement, and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current bilateral hearing loss that is causally or etiologically a result of military service, to include in-service noise exposure? 

b. Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has tinnitus that is causally or etiologically a result of military service, to include in-service noise exposure?

c. Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has tinnitus that is causally or etiologically a result of, or chronically aggravated by, his bilateral hearing loss?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).  

3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


